Per Curiam.
Petition for a writ of prohibition in the above-entitled matter instituted before Martin V. Mahoney, Justice of the Peace of Credit River Township, Scott County, Minnesota.
The death of Mr. Mahoney on August 22, 1969, makes these proceedings moot as to him.
However, to avoid the necessity of further proceedings to vacate and set aside any action taken herein by Mr. Mahoney or by any successor in office (see, 42 Am. Jur., Prohibition, § 47), we declare all proceedings in this matter in the justice court subsequent to relator’s demand for removal of August 15, 1969, a nullity. Minn. St. 531.115 provides for removal as a matter of right from a justice of the peace court to a court presided over by a salaried judge, and it requires the justice of the peace to transmit the file of such action “forthwith.” See, Smith v. Tu-rnan, 262 Minn. 149, 114 N. W. (2d) 73.
The application for the writ of prohibition is dismissed.